

F5 NETWORKS, INC.
NGINX ACQUISITION EQUITY INCENTIVE PLAN
AWARD AGREEMENT
(Accelerated Vesting)


Pursuant to the terms of its Nginx Acquisition Equity Incentive Plan (the
“Plan”), F5 Networks, Inc., a Washington corporation (the “Company”), has
granted you an award (the “Award”) (either a non-statutory stock option to
purchase shares of the Company’s Common Stock (an “Option”) or stock units
representing the right to receive shares of the Company’s Common Stock (“Stock
Units”) as set forth in the Notice of Grant of Stock Options or Stock Units (the
“Grant Notice”)) on the terms and conditions as set forth in this Nginx
Acquisition Equity Incentive Plan Award Agreement (this “Agreement”), the Grant
Notice (which is incorporated herein by reference) and the Plan (which is
incorporated herein by reference). Capitalized terms used but not defined in
this Agreement shall have the meanings specified in the Plan.
IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH BELOW, THE PARTIES AGREE AS
FOLLOWS:
1.Grant of Award; Grant Date. The Company has granted you an Award to purchase
(in the case of an Option) or to be issued (in the case of Stock Units) the
total number of shares of Common Stock of the Company as set forth in the Grant
Notice (the “Award Shares”) on the terms and conditions set forth in this
Agreement, the Grant Notice and the Plan, including in the case of an Option at
the exercise price per share of Common Stock set forth in the Grant Notice (the
“Award Price”). The number and kind of Award Shares and the Award Price may be
adjusted in certain circumstances in accordance with Section 11 of the Plan.
2.    Vesting and Exercise or Settlement of Stock.
2.1.    Options.
(a)     The Option will vest and become exercisable during its term in
accordance with the vesting schedule set forth in the Grant Notice and with the
applicable provisions of the Plan and this Agreement. Vesting will cease upon
the termination of your Continuous Service except as otherwise set forth in the
Plan or this Agreement.
(b)     The vested and exercisable portion of the Option may be exercised during
its term (as set forth in Section 6) electronically as directed by the Company
or by delivering a Notice of Exercise (in a form designated by the Company),
together with the Award Price (payable in the manner set forth in Section 3) to
the Secretary of the Company, or to such other person as the Company may
designate, during regular business hours, together with such additional
documents as the Company may then require.
(c)     By exercising the Option, you agree that, as a condition to any exercise
of the Option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (1) the exercise of the Option or
(2) the disposition of shares acquired upon such exercise.
2.2.    Stock Units. The Stock Units will be settled as to the number of shares
vesting on each date that Stock Units vest (a “Vesting Date”) as soon as
practicable after such Vesting Date, meaning that the Company will (subject to
your obligations to satisfy the requirements of Sections 5 and 9) issue to you
as soon as practicable after such Vesting Date the number of shares vesting on
such Vesting Date and the Award will thereafter remain in effect only as to the
number of unvested shares of Common Stock remaining subject thereto.
2.3.    Accelerated Vesting. Notwithstanding the vesting provisions set forth in
the Grant Notice and in lieu of Section 11(c) of the Plan, in the event of a
“Change of Control” as defined in the Change of Control Agreement form filed
with the Securities and Exchange Commission by the Company on May  4, 2009 as an
exhibit to the Company’s Form 8-K (“Change of Control”), the vesting of 100% of
the shares of Common Stock subject to the Award (and if applicable, the time
during which the Award may be exercised or settled) shall be accelerated in
full, and to the extent the Award is not continued in connection with the Change
of Control because it is either not assumed or not substituted for similar
awards of a surviving or acquiring entity, the Award shall terminate if not
exercised at or prior to the closing of the Change of Control provided an
opportunity to exercise the Award (or a cashout of the Award for the excess of
the fair market value reflecting the Change of Control over the exercise price)
has been provided.
3.    Method of Payment of the Option Award Price. Payment of the Award Price is
due in full upon exercise of all or any part of the Option. You may elect to
make payment of the Award Price by any of the methods, or combination thereof,
described in the Plan, provided that the Board may, in its sole discretion,
refuse to accept a particular form of consideration at the time of exercise of
any Option, or agree to accept any other form of legal consideration.
4.    Whole Shares. The Award may only be exercised or settled for whole shares.
5.    Compliance with Law. Notwithstanding anything to the contrary contained
herein, the Award may not be exercised or settled unless the shares issuable
upon exercise or settlement of the Award are then registered under the
Securities Act or, if such shares are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise or settlement of the Award must
also comply with other applicable laws and regulations governing the Award. In
addition, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the shares of Common Stock, the Company
shall not be required to deliver any shares issuable upon exercise or settlement
of the Award prior to the completion of any registration, qualification or
approval of the shares with any governmental regulatory body, or any non-U.S. or
U.S. local, state or federal governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Award may not be exercised or settled, and the
Company will have no liability for failure to issue shares of Common Stock upon
exercise or settlement of the Award, if the Company determines that the exercise
or settlement would not be in material compliance with such laws and
regulations.
6.    Term and Termination of Award.
6.1.    Options. Subject to earlier termination as required under Section 10 or
11 of the Plan, the term of the Option commences on the Grant Date and expires
upon the earliest of the following:
(a)     three (3) months after the termination of your Continuous Service for
any reason other than death or Disability, provided that if during any part of
such three-month period the Option is not exercisable solely because of the
condition set forth in Section 5, the Option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
(b)     twelve (12) months after the termination of your Continuous Service due
to Disability;
(c)     eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for reason other than Cause;
(d)     the Expiration Date indicated in the Grant Notice; or
(e)     the tenth (10th) anniversary of the Grant Date.
6.2.    Stock Units. In the event your Continuous Service terminates, any Stock
Units and the shares of Common Stock subject thereto (that have not vested on or
before the termination of your Continuous Service) shall be forfeited.
6.3     Continuous Service. For purposes of the Award, your Continuous Service
will be considered terminated as of the date you are no longer actively
providing services to the Company or one of its Affiliates (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are providing services
or the terms of your employment agreement, if any), and your right to vest in
the Award under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., your Continuous Service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are providing
services or the terms of your employment agreement, if any); the Board shall
have the exclusive discretion to determine when you are no longer actively
providing services for purposes of your Award (including whether you may still
be considered to be providing services while on a leave of absence).
7.    Transferability. The Award is not transferable, except by will or by the
laws of descent and distribution. Options are exercisable during your life only
by you. Shares of Common Stock issued upon vesting of a Stock Unit are issuable
during your life only to you.
8.    Not a Service Contract. This Agreement is not an employment or service
contract, and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in this Agreement shall obligate the Company or an
Affiliate, their respective shareholders, Board, officers or employees to
continue any relationship that you might have as a director or consultant for
the Company or an Affiliate.
9.    Withholding Obligations.
9.1.    At the time the Option is exercised, in whole or in part, or shares of
Common Stock are issued upon settlement of Stock Units or at any relevant tax
withholding event, you hereby authorize withholding from payroll and any other
amounts payable to you, or otherwise agree to make adequate provision for
(including by means of a “cashless exercise” pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board to the extent
permitted by the Company or a mandatory sale to cover taxes program), any sums
required to satisfy non-U.S. and U.S. federal, state and local tax withholding
obligations of the Company or an Affiliate, which arise in connection with the
Award.
9.2.    The Option is not exercisable and shares of Common Stock are not
issuable upon settlement of Stock Units unless the tax withholding obligations
of the Company or any Affiliate are satisfied. Accordingly, you may not be able
to exercise the Option or receive shares of Common Stock upon settlement of
Stock Units even though the Award is vested.
10.    Sell to Cover; Aggregation of Sale Orders. In a sale of shares of Common
Stock to cover tax withholding obligations, you understand that such sales will
be made through E*TRADE Financial Services, Inc. or such other stock plan
service provider as may be selected by the Company in the future. With respect
to each customer for whose account there is entered a “sell” order at roughly
the same point in time, E*TRADE Financial Services, Inc. or such other stock
plan service provider, may execute such trades at different prices over a period
of time, which may include multiple trading days, in which case it may, but is
not required to, aggregate the proceeds of all such trades and credit each
customer’s account to reflect the average price obtained over that period of
time, rather than at the potentially higher or lower price obtained with respect
to the sale of a specific share of Common Stock of the Company. You hereby
acknowledge this protocol and consent to such aggregation of your sale order and
such crediting of your account with the average price obtained during the
relevant period of time.
11.    Professional Advice. The acceptance and exercise or settlement of the
Award and the sale of Award Shares has consequences under non-U.S. and U.S.
federal and state tax and securities laws which may vary depending upon your
individual circumstances. Accordingly, you acknowledge that you have been
advised to consult your personal legal and tax advisor in connection with this
Agreement and your dealings with respect to the Award and the Award Shares. You
further acknowledge that the Company has made no warranties or representations
to you with respect to the tax consequences of the grant and exercise or
settlement of the Award or the sale of the Award Shares and you are in no manner
relying on the Company or its representatives for an assessment of such
consequences.
12.    Governing Plan Document. Your Award is subject to all applicable
provisions of the Plan, which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
13.    Damages. You shall be liable to the Company for all costs and damages,
including incidental and consequential damages, resulting from a disposition of
Award Shares which is not in conformity with the provisions of this Agreement.
14.    Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Washington excluding
those laws that direct the application of the laws of another jurisdiction. For
purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of King County,
Washington, or the federal courts for the United States for the Western District
of Washington, and no other courts, where your Award is made and/or to be
performed.
15.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
16.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
17.    Imposition of Other Requirements.     The Company reserves the right to
impose other requirements on your participation in the Plan, the Award and on
any shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
18.    Notices. All notices and other communications under this Agreement shall
be in writing. Unless and until you are notified in writing to the contrary, all
notices, communications, and documents directed to the Company and related to
the Agreement, if not delivered by hand, shall be mailed, addressed as follows:
F5 Networks, Inc.
401 Elliott Ave West
Seattle, WA 98119
Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for you and related to this
Agreement, if not delivered by hand, shall be mailed to your last known address
as shown on the Company’s books. Notices and communications shall be mailed by
first class mail, postage prepaid. All mailings and deliveries related to this
Agreement shall be deemed received when actually received, if by hand delivery,
and five (5) business days after mailing, if by mail.
19.    Amendment of this Agreement. The Board at any time, and from time to
time, may amend the terms of this Agreement; provided, however, that the rights
under this Agreement shall not be impaired by any such amendment unless (i) the
Company requests your consent and (ii) you consent in writing; provided,
however, that the Company may amend the terms of the Agreement without your
consent pursuant to Section 17 hereof, if it determines that such amendment is
necessary for legal reasons.
20.    Non-U.S. Participants. Notwithstanding any provisions in this Agreement,
if you are a resident or citizen of, or are working in, a country outside the
United States at any time during the life of the Award, your participation in
the Plan shall be subject to such special terms and conditions for your country
as the Company determines. Moreover, if you transfer residence and/or employment
to, or are considered a citizen or resident for local law purposes of, a country
outside the United States, the special terms and conditions for such country
will apply to you, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.
21.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
22.    Insider Trading Restrictions/Market Abuse Laws.  You acknowledge that you
may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, including the United States and, if different, your
country, your broker’s country or the country where the shares of Common Stock
are listed, which may affect your ability to accept or otherwise acquire, or
sell, attempt to sell or otherwise dispose of, shares of Common Stock or rights
to shares of Common Stock (e.g., Stock Units) under the Plan or rights linked to
the value of the shares of Common Stock during such times as you are considered
to have “inside information” regarding the Company (as defined by the laws or
regulations in the applicable jurisdiction) or the trade in shares of Common
Stock or the trade in rights to shares of Common Stock under the Plan. Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders you place before you possessed inside information. Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party (other than on a “need to know” basis) and (ii) “tipping” third parties or
otherwise causing them to buy or sell securities: keeping in mind that the term
“third parties” includes fellow employees. Any restrictions under these laws or
regulations may be separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you should speak to your personal advisor on this matter.





